DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 13 October 2021 is hereby acknowledged. Claims 1-7, 13-15, 17, 18, and 20-27 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 13 October 2021. In particular, claim 1 now requires components in smaller loading ranges than previously recited. Claims 21-27 are new. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 

Claims 1-7, 13-15, 17, 18, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 26 and 27 recite a ratio of the epoxy resin composition and curing agent composition. It is presumed that this refers to a stoichiometric ratio. However, it is unclear how the equivalents of amine curing agents are determined, specifically because equivalents of amine curing agents may be calculated with reference to amine groups, or by amine bound hydrogen atoms, which would provide different equivalents. The specification does not suggest on what basis the equivalency is calculated for amine curing agents, whether generally or by example, for the purpose of determining a stoichiometric ratio.
Claim 1 as amended now requires 80 to 100 wt % of liquid epoxy resin material in the liquid epoxy resin composition; however, the same liquid epoxy resin composition requires at least 5.7 wt % of other components. Likewise, the curing agent composition is recited to include 80 to 100 wt % of curing agent, where at least 0.5 wt% of other components is required. Likewise, claim 24 requires 90 to 100 wt % of liquid epoxy resin, where other materials are required in at least 10.8 wt %. Likewise, claims 26 and 27 requires up to 95 wt % of epoxy resin in the liquid epoxy resin composition, where other components are required in amounts of at least 5.7 wt %. As such, in each case, the recited amount of epoxy resin 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 13-15, 17, 18, and 20-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Office notes that the recitation of a ratio, a version of which was originally filed in original claim 19, has been incorporated as to all claims as amended, but applicant has not provided any argument as to the definiteness of this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764